FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    July 11, 2011
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 CANDY COPPINGER,

               Plaintiff - Appellant,                      No. 11-1107
          v.                                               (D. Colorado)
 EXECUTIVE DIRECTOR ARISTEDES                    (D.C. No. 1:10-CV-02555-LTB)
 W. ZAVARAS; GRIEVANCE OFFICER
 ANTHONY DeCESARO; WARDEN
 LARRY REID; ASSOCIATE WARDEN
 KELLIE WASKO; MAJOR MCGOWN;
 MAJOR THOMPSON, CAPTAIN FILER,
 LIEUTENANT SCOLERI; LIEUTENANT
 HUGHBANKS; SARGENT MINJAREZ;
 SARGENT SALAZAR; CORRECTIONAL
 OFFICER MILLER; GRIEVANCE
 COORDINATOR ELMA BIRD, and
 UNKNOWN,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before BRISCOE, Chief Judge, ANDERSON, and MURPHY, Circuit Judges.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      After examining appellant’s brief and the appellate record, this court has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Appellant Candy Coppinger, a Colorado state prisoner proceeding pro se,

filed a complaint pursuant to 42 U.S.C. § 1983 asserting Defendants violated her

constitutional right to due process by failing to follow prison administrative

regulations in processing her grievances and failing to properly address the

grievances. She also alleged Defendants failed to provide her with necessary

information on administrative regulations, ACA standards, clinical standards,

statutes, dietary standards, medical standards, dental standards, and mental health

standards. Finally, she asserted claims relating to a prison disciplinary hearing

conducted on February 25, 2010. According to Coppinger, that hearing resulted

in her loss of a “two-man room,” good-time credits, and her prison job.

Coppinger sought monetary damages 1 and injunctive relief.

      The district court dismissed Coppinger’s complaint as legally frivolous.

See 28 U.S.C. § 1915(e)(2)(b)(i). As to her claims challenging Defendants’


      1
        Coppinger’s claims for damages are barred by Heck v. Humprey, 512 U.S.
477 (1994) and Edwards v. Balisok, 520 U.S. 641, 648 (1997). The district court,
however, dismissed those claims with prejudice on the merits. This approach was
entirely proper. See Jiron v. City of Lakewood, 392 F.3d 410, 413 n.1 (10th Cir.
2004) (noting Heck is not jurisdictional and proceeding to evaluate the merits of
the Heck-barred claims).

                                         -2-
failure to follow administrative regulations, the court concluded those claims did

not implicate any due process rights. See Sandin v. Conner, 515 U.S. 472, 484

(1995) (holding state-created liberty interests protected by the Due Process Clause

are “limited to freedom from restraint” that “imposes atypical and significant

hardship on the inmate in relation to the ordinary incidents of prison life”); see

also Hovater v. Robinson, 1 F.3d 1063, 1068 n.4 (10th Cir. 1993) (“[A] failure to

adhere to administrative regulations does not equate to a constitutional

violation.”). As to the claims arising from the disciplinary hearing, the district

court determined Coppinger only had a constitutionally protected liberty interest

in the loss of good-time credits. 2 See Sandin, 515 U.S. at 484. The court

proceeded to evaluate those claims under Wolff v. McDonnell, concluding

Coppinger had received all the safeguards to which she was entitled. See 418
U.S. 539, 563-66 (1974) (holding an inmate has a due process right to (1) advance

written notice of the disciplinary charges; (2) an opportunity to call witness and

present evidence, and (3) a written statement of the evidence relied upon and the

reasons for the disciplinary action).



      2
       In her claim for relief, Coppinger did not specifically seek the restoration
of the good-time credits. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973)
(“[W]hen a state prisoner is challenging the very fact or duration of his physical
imprisonment, and the relief he seeks is a determination that he is entitled to
immediate release or a speedier release from that imprisonment, his sole federal
remedy is a writ of habeas corpus.”); see also United States v. Furman, 112 F.3d
435, 438 (10th Cir. 1997).

                                          -3-
      The district court also addressed Coppinger’s claim that defendant Wasko

discriminated against her by making a derogatory comment in a letter and causing

her to lose her housing assignment. The court concluded Coppinger’s allegations

were conclusory and did not support a claim she was denied her constitutional

right to equal protection. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 564

(2007) (holding dismissal of a complaint is appropriate if plaintiff fails to plead

“enough facts to state a claim to relief that is plausible on its face”).

Accordingly, the district court dismissed Coppinger’s complaint as legally

frivolous pursuant to 28 U.S.C. § 1915(e)(2)(b). The court thereafter denied

Coppinger’s “motion for reconsideration.” See Fed. R. Civ. P. 59(e).

      Coppinger then filed the instant appeal together with a request to proceed

in forma pauperis. Having reviewed the record, Coppinger’s appellate brief, and

the applicable law, we discern no reversible error in the dismissal of Coppinger’s

§ 1983 complaint. Accordingly, the district court’s order dismissing Coppinger’s

complaint is affirmed for substantially the reasons stated by the district court in

its Order of Dismissal dated February 22, 2011. Coppinger’s motion to proceed

in forma pauperis is denied and she is reminded that she must make immediate




                                           -4-
payment of the unpaid balance of her appellate filing fee. All other outstanding

motions are denied.

                                              ENTERED FOR THE COURT


                                              Michael R. Murphy
                                              Circuit Judge




                                        -5-